DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawing (Fig. 5) was received on 10/12/2021.  This drawing is acceptable and has been entered.

Specification
3.	The amendment to the specification was received on 10/12/2021. This amendment is acceptable and has been entered.


Allowable Subject Matter
2.	In light of the “Office Action for Japanese Patent Application No. 2020-527027” cited in the 09/16/2021 IDS the indicated allowability of the claims is withdrawn. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 59-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 59, lines 2-3 recite “configuring one or more sets of reference signal resources”. Lines 6-7 recite “a selection of a subset of the one or more sets of reference signal resources”, lines 9-10 recite “selects a final set of reference signal resources from the subset of the one or more sets of reference resources”
	Here the claiming of “a selection of a subset of the one or more sets of reference signal resources” is improper because it is unclear what a subset of one set of reference signal resources attempts to claim. Selection of the one set of reference signal resources?  Also assuming one set of reference signal resources (of the “one or more sets of reference signal resources” of lines 2-3), then the claimed “…select a final set of reference signal resources from the subset of the one or more sets of reference resources for the transmission” is problematic because selecting a subset of one set of reference signal resources is the one set of reference signal resources.  Then the final set would be the same set as previously selected?

The above clarity issues can be overcome by claiming “sets of reference signal resources” instead of “one or more sets of reference signal resources”.

Independent claims 64, 69, 74 are rejected based on the rationale used above to reject claim 59 (claims 64, 69, 74 recite corresponding indefinite limitations).

Dependent claims 60-63, 65-68, 70-73, 75-78 are also rejected since they depend on respective independent claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 59-68 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717429 in view of R1-1717941 (both references cited in the 09/16/2021 IDS).
	With respect to claim 59, R1-1717429 discloses: receiving, by a receiving end (UE, refer to Fig. 1 and Proposal-1 text under Fig. 1), a first signaling from a transmitting end (BS in the context of the document, also refer to Table 4) configuring one or more sets of reference signal resources for a reference signal associated with channel state information (Fig. 1 Stage 1 RRC signaling configuration of M candidate TCI state pools 
wherein a time gap (“X” slot for the case of “Beam switching within the same slot as beam indication signaling” or zero time gap for “Beam switching within the same time slot as beam indication signaling;”) between a first slot (N slot) in which the third signaling is received (slot of beam indication signaling (DCI of Stage-3)) and a second slot (N+X slot) in which the transmission is to occur (paragraph under Figure 2,  “Beam switching at the next or later slot for beam indication signaling” corresponds to the claimed second slot).
	R1-1717429 does not expressly disclose:
is determined based on whether a spatial quasi-co-location (QCL) parameter for the one or more sets of reference signal resources is indicated by the transmitting end.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the time gap  (of X slot(s) or time gap of 0)  between the first and second slots of R1-1717429 is determined based on whether a spatial QCL parameter is indicated  (Stage-3 of R1-171429 for an indicated spatial QCL assumption as shown in the drawing and lines 1-2 of Proposal-1 or no indication of spatial QCL parameter, R1-1717429 also discloses QCL associations for delay spread) by the transmitting end (BS) as taught by R1-1717941  (“at least 1 slot latency or a couple of symbols should be allowed…”, “Note that this latency can only be applied for spatial QCL indication, and the other QCL parameters such as delay spread, and so on can be applicable in the same slot….”,  “If assuming 1 slot latency for spatial QCL indication….”, “It should be noted that such latency may depend on UE capability so that a UE may report its relevant capability regarding the latency…”, also Proposal-4).

With respect to claim 60, the combination of R1-1717429 and R1-1717941 discloses: wherein the first slot and the second slot are the same in case the spatial QCL parameter for the one or more sets of reference signal resources is not indicated (as 

With respect to claim 61, the combination of R1-1717429 and R1-1717941 discloses:
wherein the time gap is 0 in case the spatial QCL parameter for the one or more sets of reference signal resources is not indicated (Note that this latency can only be applied for spatial QCL indication, and the other QCL parameters such as delay spread, and so on can be applicable in the same slot….”, Proposal-4).

With respect to claim 62, the combination of R1-1717429 and R1-1717941 discloses:
wherein the time gap is determined based on configuration by the transmitting end in case the spatial QCL parameter for the one or more sets of reference signal resources is indicated (“It should be noted that such latency may depend on UE capability so that a UE may report its relevant capability regarding the latency…”).

With respect to claim 63, the combination of R1-1717429 and R1-1717941 discloses:
wherein the time gap is configured with respect to each of the one or more sets of reference signal resources (since each of the one or more sets of reference signal resources is selectable (Fig. 1 of R1-1717429), the time gap is configured (to be X slot or zero) depending on the indicated QCL associations for each of the one or more sets of reference signal resources (R1-1717941 “Note that this latency can only be applied for spatial QCL indication, and the other QCL parameters such as delay spread, and so on can be applicable in the same slot….”, Proposal-4”). 
.


9.	Claims 69-78 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717429 in view of R1-1717941 and Cheng et al. (U.S. 2018/0041319).
	With respect to claim 69, claim 69 is rejected based on the rationale used to reject claim 59 above, but neither one of R1-1717429, R1-1717941 disclose: 
a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
In the field of wireless communications, Cheng et al. discloses: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to ([0068], 1500 of Fig. 15, [0069] 1500 is a UE. Refer to the disclosed processor 1504 which executes code stored in memory 1506 to perform certain tasks according to the code, lines 1-3, 6-11 of [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE of R1-1717429 to include 1500 of Cheng et al. as a matter of using specific and suitable components to implement the UE of R1-1717429.


With respect to claim 74, claim 74 is rejected based on the rationale used to reject claim 59 above, but neither one of R1-1717429, R1-1717941 disclose: 
a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
In the field of wireless communications, Cheng et al. discloses: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to ([0068], 1500 of Fig. 15, [0069] 1500 is a base station. Refer to the disclosed processor 1504 which executes code stored in memory 1506 to perform certain tasks according to the code, lines 1-3, 6-11 of [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BS of R1-1717429 to include 1500 of Cheng et al. as a matter of using specific and suitable components to implement the BS of R1-1717429.

Claims 75-78 are rejected based on the rationale used to reject claims 65-68 above.




Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633